Case: 1:17-cv-08085 Document #: 192-12 Filed: 05/04/19 Page 1 of 3 PageID #:1770

 

Message

From: Michael Morrissey (Public Defender} [michael.morrissey@cookcountyil.gov]
Sent: 3/13/2017 7:59:00 PM

To: Amy Campanelli (Public Defender} (amy.campanelli@cookcountyil.gov]
Subject: Deputy Sheriff for 26th St.

Attachments: AMY CAMPANELLI (DEPUTY SHERIFFS AT 26TH STREET).docx

Please see memo attached.

Michael J. Morrissey

Deputy of Central Division

Law Offices of Cook County Public Defender
2650 S. California Avenue, 7” Floor
Chicago, Illinois 60608

(773) 674-3217 (Office)
(773) 674-5845 (Fax)

michael. morrissey@cookcountyil.gov

 

tee

CCPD_003258
Case: 1:17-cv-08085 Document #: 192-12 Filed: 05/04/19 Page 2 of 3 PagelD #:1771

Law Office of the

COOK COUNTY PUBLIC DEFENDER
2650 8, CALIFORNIA - 7™ FLOOR * CHICAGO, IL 60608 ° (773) 674-3217 TEL - (773) 674-3247 FAX

Amy P, Campanelli: Public Defender

 

MEMORANDUM

To: Amy Campanelli
Public Defender of Cook County

From: Michael J. Morrissey
Deputy Assistant Public Defender - Central Division

Re: Deputy Sheriffs for the 26 Street Bullpens

Date: March 13, 2017

On Thursday, March 9, 2017, at the Executive Team Meeting we discussed our
efforts to provide deputy sheriffs for the 26t Street bullpens. I think we agree that a
deputy should be assigned to each of the 32 felony courtroom bullpens to stop the
epidemic outbreak of masturbation by incarcerated inmates directed at our female
lawyers and law clerks.

Approximately two week ago Marc Stahl and I had a meeting with Eddie Avant.
Mr. Avant is in charge of court services for the Sheriff’s Office. He is responsible for all
of sheriffs courtroom staff throughout the County.

During this meeting Mr. Avant told us that he was bringing extra sheriff staff to
26th Street to safe guard the bullpens. He said that there would be a sheriff assigned to
patrol the cat walks between the adjoining bullpens on floors 4, 5, 6, & 7. Two Sheriffs
would be assigned to each of these floors — one for the Northside bullpens and one for
the Southside.

Mr. Avant said during this meeting that he did not have extra staff to assign to the
bullpens on the second and third floors. He asked us to have our attorneys conduct
client conferences through the chuck holes for these bullpens. We told Mr. Avant that
it is extremely difficult to speak to clients in this manner and we urged him to obtain
additional staff to safeguard our lawyers.

On Thursday, March 9, 2017 an inmate in Judge Sack’s bullpen (courtroom 602)
masturbated in the presence of one of our female law clerks.

CCPD_003259
Case: 1:17-cv-08085 Document #: 192-12 Filed: 05/04/19 Page 3 of 3 PagelD #:1772

On Friday, March 10, 2017, 1 met again with Mr. Avant. Mr. Avant told me that
he was only able to secure 5 additional deputy sheriffs for 26% Street bullpen security.
He said that one additional sheriff was assigned to the floors 4, 5,6, and 7. This sheriff
was to patrol the bullpens for the adjoining bullpens on both the North and Southside of
the floors. Mr. Avant said that he needed the cooperation of the Public Defender’s
Office with his efforts to enhance security. He said that female Public Defenders
should notify the courtroom sheriffs before going to the bullpen areas on floors 4, 5, 6,
and 7. Once notified the courtroom sheriff would notify the specially assigned sheriff to
accompany the female Public Defenders to the bullpen.

I told Mr. Avant that this was not a viable solution. Each day there are 20 ~ 25
inmates in each bullpen. Our lawyers need to speak to these inmates before and after
court proceedings. The volume of the inmate meetings and the time to accomplish the
meetings make Mr. Avant’s plan untenable.

During my two meetings with Mr. Avant he expressed great concern for the
security of our female lawyers. I believe he is genuinely sincere and supportive. He
told me that he has had great difficulty getting the staffing necessary at 26t Street.

Our office needs a meeting with Sheriff Dart to personally convey the pain
inflicted by these sexual assaults on our female lawyers and law clerks, It has to stop.
We have the solution - 32 deputies. One deputy in front of each bullpen would end this
epidemic.

Please let me know how I can be of further help.

Ce: Marc Stahl

CCPD_003260
